district court granted the petition in part, concluding that trial counsel

                was ineffective in failing to consult and call an expert witness to rebut the

                nurse's testimony as it related to the count of sexual assault, and denied

                the remaining claims in the petition.

                            To prove ineffective assistance of counsel, a petitioner must

                demonstrate that counsel's performance was deficient in that it fell below

                an objective standard of reasonableness, and resulting prejudice such that

                there is a reasonable probability that, but for counsel's errors, the outcome

                of the proceedings would have been different.      Strickland v. Washington,

                466 U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683

                P.2d 504, 505 (1984) (adopting the test in Strickland). The performance-

                inquiry must be whether trial counsel's assistance was reasonable

                considering all the circumstances and under the prevailing professional

                norms at the time of the conduct at issue.      Strickland, 466 U.S. at 688,

                690. "[S]trategic choices made after thorough investigation of law and

                facts relevant to plausible options are virtually unchallengeable; and

                strategic choices made after less than complete investigation are

                reasonable precisely to the extent that reasonable professional judgments

                support the limitations on investigation." Id. at 690. Both components of

                the inquiry must be shown,         id. at 697, and the petitioner must

                demonstrate the underlying facts by a preponderance of the evidence,

                Means u. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004). We give
                deference to the district court's factual findings if supported by substantial

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A
                  evidence and not clearly erroneous but review the court's application of

                  the law to those facts de novo.    Lad,er v. Warden, 121 Nev. 682, 686, 120

                  P.3d 1164, 1166 (2005).

                              The State argues that the district court erred in granting

                  relief on appellant's claim that trial counsel, Mr. Kevin Van Ry, was

                  ineffective for failing to consult and call an expert witness to rebut the

                  nurse's testimony. While not disputing the district court's determination

                  of prejudice, the State argues that appellant failed to demonstrate that

                  Mr. Van Ry's performance was constitutionally deficient. Specifically, the

                  State argues that there was no evidence presented of what the

                  professional norms require in a case when an "ostensibly qualified nurse"

                  presents evidence of what she observed during a physical examination of a

                  child-sexual-assault victim. The State further argues that the district

                  court erroneously applied a subjective test when it referred to counsel's

                  performance as "unprofessional."

                              We conclude that the district court's determination that trial

                  counsel was ineffective in failing to call an expert witness to rebut the

                  nurse's testimony was supported by substantial evidence and was not

                  clearly wrong. In this case, given the equivocal nature of the victim's

                  testimony and given how critical the nurse's testimony was in proving the

                  count of sexual assault, Mr. Van fly's failure to investigate, consult, and

                  present expert testimony was objectively unreasonable under the totality

                  of the circumstances and the prevailing professional norms. Appellant's

SUPREME COURT
        OF
     NEVADA
                                                        3
(D) 1947A    en
                   former trial counsel, Mr. Carl Hylin, 2 who testified at the evidentiary

                   hearing as to his experience in criminal defense, stated that after the

                   preliminary hearing he felt the nurse was "reckless" in her description of

                   the examination and findings and understood that he would need an

                   expert to dispute this evidence. Testimony from an experienced criminal

                   defense attorney may establish prevailing professional norms. 3 See

                   Matylinsky v. Budge, 577 F.3d 1083, 1092 (9th Cir. 2009) (acknowledging

                   that prevailing professional norms may be shown in various ways,

                   including an "alternate attorney's determination challenging" trial

                   counsel's decisions and practice standards set forth by the American Bar

                   Association). 4 In fact, Mr. Hylin secured funds from the court, found an

                   expert, and filed a notice of an expert, Dr. James Crawford-Jacubiak. Dr.

                   Crawford's testimony at the evidentiary hearing seriously and

                   substantially undermined the testimony of the nurse at trial in regard to



                        2 Mr.Hylin negotiated a guilty plea, which appellant ultimately
                   withdrew. Mr. Hylin was replaced by Mr. Van Ry.

                        3 To the extent that the district court may have determined that Mr.
                   Hylin could not testify as to the prevailing professional norms, we
                   conclude that determination was in error.

                         4ABA standards in effect at the time of the representation in this
                   case provided that "[dlefense counsel should conduct a prompt
                   investigation of the circumstances of the case and explore all avenues
                   leading to facts relevant to the merits of the case." ABA Standards for
                   Criminal Justice: Prosecution Function and Defense Function, Standard 4-
                   4.1 (3d ed. 1993).


SUPREME COURT
      OF
    NEVADA
                                                       4
(0) 1947A (44044
                  the count of sexual assault. At the evidentiary hearing, Mr. Van Ry could

                  not recall what he had done to investigate the case and could provide no

                  reasonable explanation for not consulting and calling an expert witness in

                  regard to rebutting the testimony of the nurse regarding the sexual-

                  assault count. Thus, the decision not to consult or call an expert witness

                  in regard to the sexual-assault count cannot be deemed a strategic one in

                  this case. Based on the testimony presented at the evidentiary hearing,

                  appellant demonstrated that his trial counsel's performance was

                  deficient. 5 Further, as the State does not dispute the finding of prejudice,

                  the district court did not err in determining that counsel was ineffective in

                  regard to the sexual-assault count.

                              Appellant argues that the district court erred in concluding

                  that the deficiency in failing to call an expert to rebut the nurse's

                  testimony did not apply to the lewdness counts as well. Appellant fails to

                  demonstrate error. Dr. Crawford's testimony related only to the sexual-

                  assault count. While the testimony of M.N. may have been equivocal

                  regarding the sexual assault count, her testimony regarding the lewdness

                  count was not equivocal. Likewise the testimony of the other victims was

                  not equivocal regarding the lewdness counts. Appellant fails to



                        5 Reviewing   the district court's order as a whole and in context, the
                  district court applied an objective test in evaluating counsel's performance.
                  Reference to Mr. Van Ry's performance as "unprofessional" was aimed at
                  the State's concern regarding the prevailing professional norms.


SUPREME COURT
         OF
      NEVADA
                                                        5
(0) 1947 A    e
                 demonstrate that counsel's failure to present an expert to rebut the

                 nurse's testimony had a reasonable probability of altering the outcome at

                 trial regarding the lewdness counts.

                              Next, appellant argues that trial counsel was ineffective for

                 failing to call an expert witness, Dr. William O'Donahue, to challenge the

                 reliability of the accusations given alleged defects in the forensic

                 interviews. Appellant fails to demonstrate that it was objectively

                 unreasonable not to present this testimony as any inconsistencies or

                 motivation to tell a particular story could have been elicited in other ways.

                 • It is for the jury to determine the credibility of witnesses, Walker v. State,

                 91 Nev. 724, 726, 542 P.2d 438, 439 (1975), and Dr. O'Donahue

                 acknowledged that any flaws in the forensic interview did not mean that

                 the girls were untruthful, but that any flaws could leave the interviews

                 open to other interpretations. Even assuming that counsel was deficient

                 for failing to present testimony regarding the interviews, appellant fails to

                 demonstrate that there was a reasonable probability of a different

                 outcome had trial counsel presented testimony from this expert in this

                 case.

                              Next, appellant argues that trial counsel was ineffective for

                 presenting no defense and conceding appellant's guilt to the lewdness

                 counts in closing arguments without his consent. Appellant failed to

                 demonstrate that his trial counsel's performance was deficient or that he

                 was prejudiced. Mr. Van Ry testified that appellant admitted to him that

SUPREME COURT
        OF
     NEVADA
                                                         6
(0) 1947A    e
                       he had committed the physical acts forming the basis for the lewdness

                       counts and that his strategy was to concede that the physical acts occurred

                       but argue that appellant lacked the required specific intent for the

                       offenses. Appellant fails to demonstrate that counsel's strategy was

                       unreasonable under the circumstances in this case; appellant's consent to

                       the strategy was not required. See Armenta-Carpio u. State, 129 Nev. ,

                       306 P.3d 395, 398 (2013). Appellant further fails to demonstrate that

                       there was a reasonable probability of a different outcome had trial counsel

                       not conceded that appellant committed the physical acts underlying the

                       lewdness counts or presented some other defense to the lewdness counts.

                                   Finally, appellant appears to argue that the remaining claims

                       in his petition were improperly denied, but he fails to provide any cogent

                       argument. We therefore decline to consider these claims.    See Maresca v.

                       State, 103 Nev. 669, 673, 748 P.2d 3, 6 (1987). Accordingly, we
                                   ORDER the judgment of the district court AFFIRMED.




                                                          Gibbons


                                                                                          J.




SUPREME COURT
        OF
     NEVADA
                                                            7
(0) 1947A    4117D),
                     cc: Hon. Jerome Polaha, District Judge
                          Federal Public Defender/Las Vegas
                          Attorney GenerallCarson City
                          Washoe County District Attorney
                          Washoe District Court Clerk




SUPREME COURT
       OF
     NEVADA
                                                       8
(0) 1947A 74)2A:(9